UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1136



DANIEL ROSS,

                                               Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA;         NORTH   CAROLINA
INDUSTRIAL COMMISSION,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cv-00218-D)


Submitted:   August 15, 2007              Decided:   September 6, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Ross, Appellant Pro Se.  Tracy Chappell Curtner, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Ross appeals the district court’s order dismissing

his civil rights complaint.        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. Ross v. North Carolina, No. 5:06-cv-00218-D

(E.D.N.C. Feb. 1, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -